Fitzsimons, J.
These two actions were, on motion of the defendant, consolidated and made one action, and he now complains because judgment was rendered against him for the sum of four thousand two hundred and twenty-seven and fifty-hundredths dollars ($4,227.50), contending that in no event can a judgment for more than two thousand dollars ($2,000) be rendered in this court.'
This question was passed upon adversely to the appellant’s contention by this court (Bush v. Abraham, 2 N. Y. Supp. 391) in a case similar to this one.
We have examined the record carefully and find no reason to question the judgment herein; it is, therefore, affirmed, with costs.
Schuchman, J., concurs.
Judgment affirmed, with costs.